IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30505
                         Summary Calendar



                         CARLA S. SANDERS,

                                         Plaintiff-Appellee,

                              versus

                CHARLES C. FOTI, JR., Etc.; ET AL,

                                         Defendants,

                RICHARD L. STALDER, Secretary of the
               Louisiana Department of Public Safety
                 and Corrections, in his individual
                              capacity,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 99-CV-768-T
                       --------------------
                         November 28, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant Richard L. Stalder has filed an interlocutory appeal

challenging the magistrate judge’s denial of his qualified immunity

defense to plaintiff Carla Sanders 42 U.S.C. § 1983 lawsuit.

Stalder’s defense was raised as a motion to dismiss the complaint

for failing to state a claim upon which relief could be granted,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 01-30505
                                          -2-

pursuant to FED. R. CIV. P. 12(b)(6).            Stalder contends that Sanders

has    failed    to   allege    a    violation    of    a    clearly   established

constitutional right because no case law from this circuit states

that    the   Secretary    of       the   Department    of    Public    Safety    and

Corrections can be held liable for a failure to                release a prisoner

through an improper time calculation if he is not personally

involved with the calculation.               Sanders’s assertion that she was

detained for nineteen days after she should have been released

adequately alleges a claim of false imprisonment, which may be

raised under the Fourth Amendment.               See Sanders v. English, 950

F.2d 1152, 1159 (5th Cir. 1992).             Her allegations that Stalder was

a   decision     maker    for   the       Department    of    Public    Safety    and

Corrections, that he shut down the division that calculated good-

time credits during an office move, and that he failed to establish

a policy for continuing to calculate accumulated good-time credits

during the shutdown adequately alleges a policy leading to the

constitutional violation, which is sufficient to allege supervisory

liability.       Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).

       Stalder    also   alleges      that    Sanders   has    made    conclusional

allegations in her complaint that are unsupported by the record.

He is incorrect; Sanders’s allegations are drawn from the facts she

has set forth in her complaint.               This court is required to read

those allegation in a light most favorable to Sanders.                    See Shipp

v. McMahon, 234 F.3d 907, 911 (5th Cir. 2000).                 When this is done,

Sanders has alleged a possible valid claim for relief.                           As a

result, the judgment denying qualified immunity is AFFIRMED.